106 F.3d 406
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Forrest F. BELL;  Lilia Bell;  Nelo Mori;  Ellison RanchingCo.;  TM Ranch Co.;  Three Creek Ranch Co.;  SimplotLivestock Co.;  Petan Co. of Nevada Inc.;  M.L. InvestmentCo.;  Agribeef Co.;  Robert F. Thomas Family Trust;Keystone Ranch, Inc.;  David J. Cassinelli;  Thomas C.Cassinelli;  Bar X Ranch;  Duane Boggio;  Plaintiffs-Appellants,v.SECRETARY OF the UNITED STATES DEPARTMENT OF AGRICULTURE;Chief of the United States Forest Service;  RegionalForester of the Inter-Mountain Region of the U.S. ForestService;  Forest Supervisor for the Humboldt National Forestof the U.S. Forest Service;  District Ranger for theMountain City Ranger District of U.S. Forest Service;District Ranger for the Santa Rosa Ranger District of theU.S. Forest Service;  District Ranger for the JarbidgeRanger District of the U.S. Forest Service;  District Rangerfor the Ruby Mountain Ranger District of the U.S. ForestService;  Defendants-Appellees.
No. 95-16871.
United States Court of Appeals, Ninth Circuit.
Submitted Nov. 4, 1996.*Decided Nov. 07, 1996.

1
Before:  NORRIS, KOZINSKI, and TASHIMA, Circuit Judges


2
ORDER**


3
We AFFIRM for the reasons set forth in the magistrate judge's Report and Recommendation, as adopted by the district court.  See Order Adopting Magistrate Judge's Report and Recommendation, filed March 24, 1995.


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a) and Ninth Circuit Rule 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3